—Judgment, Supreme Court, New York County (Eileen Bransten, J.), entered on or about January 6, 1999, which, inter alia, denied petitioner’s application pursuant to CPLR 7503 to stay arbitration and dismissed the petition, unanimously affirmed, with costs.
The parties clearly agreed to submit to “alternate dispute resolution” (i.e., arbitration or “such other procedure to which GE and Con Ed may agree in writing”) any dispute, including one involving waiver, arising out of any judgment or settlement in the underlying wrongful death action(s). Since this agreement is unquestionably valid and timely invoked, and, indeed, has been scrupulously complied with by respondent to petitioner’s advantage, the present dispute arising out of the judgment in the underlying action was properly found by the IAS Court one to be resolved exclusively through arbitration (see, Matter of Prime v Jonas, 38 NY2d 570, 574; Olympia & York OLP Co. v Merrill Lynch, Pierce, Fenner & Smith, 214 AD2d 509, 511-512). Concur — Nardelli, J. P., Mazzarelli, Lerner and Andrias, JJ.